     Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 1 of 25




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


CHRISTOPHER FERGUSON,                  §
individually and on behalf of others   §
similarly situated,                    §
                                       §
       Plaintiffs,                     §
                                       §
v.                                     §    CIVIL ACTION NO. 6:17-CV-00111
                                       §
TEXAS FARM BUREAU BUSINESS             §
CORPORATION, TEXAS FARM                §
BUREAU CASUALTY INSURANCE              §
COMPANY, TEXAS FARM BUREAU             §
MUTUAL INSURANCE COMPANY,              §
TEXAS FARM BUREAU                      §
UNDERWRITERS,                          §
FARM BUREAU COUNTY MUTUAL              §
INSURANCE COMPANY OF TEXAS,            §
SOUTHERN FARM BUREAU LIFE,             §
INSURANCE COMPANY, and                 §
TEXAS FARM BUREAU,                     §
                                       §
       Defendants.                     §



           DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
            ON THE CLAIMS OF PLAINTIFF CHRISTOPHER FERGUSON
       Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 2 of 25




                                                   TABLE OF CONTENTS

                                                                                                                                       Page

INTRODUCTION .......................................................................................................................... 1

STATEMENT OF UNDISPUTED MATERIAL FACTS ............................................................. 4

LEGAL STANDARD ..................................................................................................................... 6

ARGUMENT .................................................................................................................................. 7

I.        THE COURT SHOULD GRANT SUMMARY JUDGMENT IN FAVOR OF THE
          DEFENDANTS ON CHRISTOPHER FERGUSON’S CLAIM FOR OVERTIME
          UNDER THE FLSA ........................................................................................................... 7

          A.         Ferguson Is Exempt From Overtime Requirements Under The Highly
                     Compensated Exemption ........................................................................................ 7

                     1.         The Requirements for the Highly Compensated Exemption ...................... 7

                     2.         Ferguson’s Total Annual Compensation Far Exceeded $100,000.............. 8

                     3.         Ferguson Customarily and Regularly Performed One Or More
                                Exempt Managerial Duties Or Responsibilities .......................................... 8

                     4.         Ferguson’s Compensation Satisfied The “Salary Basis” Test .................... 8

          B.         Ferguson Is Exempt From The FLSA’s Overtime Requirements Pursuant
                     To The FLSA’s Administrative Exemption.......................................................... 10

                     1.         The Requirements for the Administrative Exemption .............................. 11

                     2.         Ferguson’s Primary Duty Was The Performance Of Office Or Non-
                                manual Work Directly Related To The Management Or General
                                Business Operations Of The Defendants Or Their Customers ................. 12

                     3.         Ferguson Exercised Discretion And Independent Judgment With
                                Respect To Matters Of Significance ......................................................... 14

                     4.         Ferguson’s Compensation Satisfied The Minimum Requirements
                                Of The Salary Basis Test .......................................................................... 16

          C.         Ferguson Is Exempt From Overtime Requirements Under The Executive
                     Exemption ............................................................................................................. 17



                                                                     -i-
       Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 3 of 25




                                                  TABLE OF CONTENTS
                                                       (continued)

                                                                                                                                   Page

                     1.         The Requirements for the Executive Exemption ...................................... 17

                     2.         Christopher Ferguson’s Primary Duty Included Management Of
                                The Farm Bureau Insurance Agency In Matagorda County ..................... 17

                     3.         Ferguson Customarily And Regularly Directed The Work Of Two
                                Or More Employees .................................................................................. 19

                     4.         Ferguson’s Recommendations Regarding Recruiting and Hiring
                                Were Given Considerable Weight ............................................................ 19

                     5.         Ferguson’s Compensation Satisfied The Salary Basis Test ...................... 20

CONCLUSION ............................................................................................................................. 20

CERTIFICATE OF SERVICE ..................................................................................................... 22




                                                                   -ii-
     Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 4 of 25




       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, the Defendants Texas Farm

Bureau Business Corporation, Texas Farm Bureau Casualty Insurance Company, Texas Farm

Bureau Mutual Insurance Company, Texas Farm Bureau Underwriters, Farm Bureau County

Mutual Insurance Company of Texas, Texas Farm Bureau, and Southern Farm Bureau Life

Insurance Company (“SFB Life”) (collectively, “Defendants”) hereby move for partial summary

judgment on all claims asserted in this action by the Plaintiff Christopher Ferguson.

                                       INTRODUCTION

       The Plaintiff Christopher Ferguson is a disgruntled former agency manager who was being

paid in excess of $400,000 per year when his contracts with the TFB Insurance Companies 1 and

SFB Life were terminated in December of 2016. After previously acting as agency manager in

Hockley, Cochran, and Bailey Counties for several years, Ferguson applied for a contract as

agency manager in Matagorda County so he could be “closer to Houston” and make “more

money.” 2 Based upon the premium volume of Matagorda County, and the unique way in which

agency managers are compensated in the Texas Farm Bureau system, Ferguson knew that, as

Matagorda Agency Manager, he would begin with compensation of “at least 300,000 plus.” Id. at

61. Ferguson was accepted for the position as Matagorda Agency Manager and caused his

corporation, Christopher Ferguson Insurance Services, Inc. (“Ferguson Inc.”), to enter into

contracts with the TFB Insurance Companies and SFB Life (together, the “Insurance Companies”).



       1
        The “TFB Insurance Companies” are Texas Farm Bureau Casualty Insurance Company,
Texas Farm Bureau Mutual Insurance Company, Texas Farm Bureau Underwriters, and Farm
Bureau County Mutual Insurance Company of Texas.
       2
          Deposition of Christopher Ferguson (Feb. 24, 2020) at 54-58, 60 (“Ferguson Dep. Vol.
2”), App. Exh. 2. All evidentiary materials cited herein are contained in Defendants’ Appendix of
Exhibits in Support of (1) Defendants’ Motion for Partial Summary Judgment on the Claims of
Plaintiff Christopher Ferguson, and (2) Defendants’ Opposition to Plaintiffs’ Motion for Partial
Summary Judgment on the ‘White Collar’ Exemptions (cited as “App.”).


                                                -1-
     Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 5 of 25




       As an agency manager, Ferguson, through Ferguson Inc., was subject to a unique

compensation system which guaranteed that he would receive a substantial six-figure income.

Agency managers like Ferguson receive compensation, known as an “overwrite” or “override,”

regardless of whether they make any sales or actually do any work themselves. This overwrite

compensation is paid to agency managers automatically when renewal premiums are paid by

policyholders on all existing in-force policies in the county or counties covered by the agency. In

addition, Ferguson was authorized to select a personal book of policies that would immediately

start generating renewal commissions. Because Ferguson knew that Matagorda County had

property and casualty (“P&C”) premium volume of over $5.3 million, 3 and because his

compensation rates for “overwrite” and renewal commissions were predetermined, Ferguson knew

that his total compensation as Matagorda Agency Manager was guaranteed to start at $300,000

“plus.” Ferguson Dep. Vol. 2 at 60-61. Ferguson’s prediction was accurate. In 2014, 2015, and

2016, Ferguson was paid income by the TFB Insurance Companies alone (not including SFB Life)

of $317,701, $368,177, and $371,483, respectively. 4

       Commensurate with his significant compensation, Ferguson was given substantial freedom

and authority under his contracts and in practice to manage and build the Matagorda County

Agency. Brown Decl. ¶ 9. His duties included the recruiting of new agents to the agency, building

the sales production of the agency, and running and managing the agency, including supervising

the staff. 5 As manager of the only agency charged with promoting and selling the Insurance

Companies’ products and servicing their customers in Matagorda County, Ferguson’s role was


       3
           Ferguson Dep. Vol. 2 at Exh. 33.
       4
         Declaration of Sloan Brown ¶ 47 (“Brown Decl.”), App. Exh. 3. In addition, SFB Life
paid Ferguson $36,847.59, $42,780.19, and $38,699.53, in those same years, respectively.
       5
           Brown Decl. ¶ 12; Declaration of David Hurt ¶ 8 (“Hurt Decl.”), App. Exh. 4.


                                                -2-
     Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 6 of 25




critical to the companies’ general business operations.

       After his contracts with the Insurance Companies were terminated in December of 2016,

Ferguson filed this lawsuit. Ferguson claims for the first time in this action that he was an

“employee” (and not an independent contractor), and that he should be paid “overtime” in addition

to the six-figure income he received. Ferguson, however, has no records of ever actually working

over 40 hours in any particular week, and the witnesses from his office directly contradict his claim

to have worked overtime. Ferguson’s personal Insurance Service Representative (“ISR”), who

Ferguson identified as “most familiar with [his] schedule” (Ferguson Dep. Vol. 2 at 106), attested

that she could not recall any weeks when Ferguson worked over 40 hours. 6

       The Defendants dispute Ferguson’s claim that he was an “employee” and reject his claim

to have worked over 40 hours per week, but this motion does not confront those issues. Even

assuming that Ferguson could establish that he was an employee, which he cannot, his claims

under the FLSA fail as a matter of law. The FLSA provides an exemption from overtime

requirements for individuals “employed in a bona fide executive, administrative, or professional

capacity.” 29 U.S.C. § 213(a)(1). As one would expect with a manager earning hundreds of

thousands of dollars a year, Ferguson is excluded from overtime under the FLSA. Christopher v.

Smithkline Beecham Corp., 567 U.S. 142, 166 (2012) (pharmaceutical sales representatives

averaging $70,000 per year “are hardly the kind of employees that the FLSA was intended to

protect”). Ferguson qualifies for the “highly-compensated,” “administrative,” and “executive”

exemptions under the FLSA. Accordingly, his claims should be dismissed as a matter of law.




       6
         Declaration of Ashley Girlinghouse Rivera ¶ 9 (“Rivera Decl.”), App. Exh.8; see also
Declaration of Kimberly Bryson ¶ 5 (“Bryson Decl.”), App. Exh. 7.


                                                -3-
     Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 7 of 25




                    STATEMENT OF UNDISPUTED MATERIAL FACTS

       For over 50 years, the TFB Insurance Companies and SFB Life have marketed, sold, and

serviced their insurance products in Texas through an agency distribution system consisting of

agents and agency managers who operate as independent contractors. Brown Decl. ¶ 2. There are

currently 141 agency managers in this State. Id. Each agency manager, directly or through a

corporate entity, enters into Agency Manager Contracts with the Insurance Companies. Id. ¶ 8.

       Ferguson became an agent in Harris County in 2004. Ferguson Dep. Vol. 2 at 51-52. In

2009, he formed Ferguson Inc. and contracted to become the agency manager of Hockley County.

Id. at 54-55. In February of 2013, Ferguson applied for a position as agency manager of Matagorda

County. Ferguson Dep. Vol. 2, Exh. 35. Ferguson was provided information on Matagorda

County, including the fact that it had four agents, $5,350,000 of P&C premium, and in-force life

premium of $747,500. Id., Exh. 33. Based on this information, Ferguson was able to calculate

that he would have immediate income of over $300,000. Ferguson Dep. Vol. 2 at 60-61. Because

he would make “more money” and would be “closer to Houston” (id. at 60), Ferguson caused his

corporate entity, Ferguson Inc., to enter into Incorporated Agency Manager Contracts with the

Insurance Companies to become agency manager of Matagorda County, effective May 1, 2013. 7

       Under his Contracts, Ferguson set his own schedule and had the freedom to recruit and

train new agents, to build and grow his agency, to determine business objectives, to determine

what types of promotion and marketing his agency would do, to engage in other business if he so

chose, and to run and manage the Matagorda agency as he deemed appropriate. Brown Decl. ¶ 9.

No one supervised Ferguson on a daily basis Id.




       7
           See Declaration of Robert Manz ¶ 4 & Exhs. H, I, and J (“Manz Decl.”), App. Exh. 5.


                                                -4-
     Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 8 of 25




          As agency manager, Ferguson’s primary duty was the performance of office or non-manual

work as manager of an agency that promotes and sells the Insurance Companies products and

services their customers. Id. ¶ 11. He was responsible for the sales production of the agency,

recruiting of new agents to the agency, management of the agency offices, and management and

supervision of the staff, including ISRs and secretarial staff. Id. ¶ 12. For these and his other

duties and responsibilities, Ferguson was compensated under a unique system which paid him

income based on the total outstanding policies in Matagorda County. Brown Decl. ¶¶ 15-17. The

components of his compensation included but were not limited to the following:

    (a)       commissions on new policies issued by the TFB Insurance Companies (“TFB
              Policies”) sold personally by the agency manager (“New Business Commissions”);

    (b)       renewal commissions on polices that were previously sold by the agency manager or
              which have been assigned to the agency manager’s personal account (“Renewal
              Commissions”);

    (c)       overwrite compensation for new policies sold by agents in the agency (“New Business
              Overwrites”); and

    (d)       overwrite compensation on the renewal of policies that were previously sold by current
              agents in the agency, as well as all polices in the agency’s “pool account,” which
              consists of unassigned accounts sold by former agents (“Renewal Overwrites”).

Brown Decl. ¶ 17. 8 Ferguson was also authorized to select $45,000 of “Assigned Accounts”

consisting of existing in-force TFB Policies that would generate Renewal Commissions to

Ferguson in the amount of $45,000. Brown Decl. ¶ 43; Ferguson Dep. Exh. 37. Ferguson called

these Assigned Accounts the “guaranteed base [he] was given.” Ferguson Dep. Vol. 2 at 77. 9



          8
          Policies in the agency’s “pool account” are policies which are not assigned to any current
agent or the agency manager. The agency manager automatically receives compensation (Renewal
Overwrites) when these pool account policies are renewed. Brown Decl. ¶ 18.
          9
         Many of the Assigned Accounts had Texas Windstorm Insurance Association (“TWIA”)
policies attached to them, meaning that Ferguson would receive TWIA renewal compensation in
addition to the intended $45,000 of Renewal Commissions. Brown Decl. ¶ 43.


                                                 -5-
     Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 9 of 25




       New Business Commissions, Renewal Commissions, New Business Overwrites, and

Renewal Overwrites (collectively, “Monthly Compensation”) are based on mathematical formulas

expressed as a percentage of premium (“Compensation Rates”), which are published to all agency

managers. Brown Decl. ¶¶ 24, 27. Renewal Commissions and Renewal Overwrites (together

“Renewal Compensation”) provide a guaranteed and predetermined income stream for agency

managers, like Ferguson, that is predictable, and not subject to reduction because of variations in

the quality or quantity of work performed by the agency manager. Id. ¶¶ 34, 38. Indeed, Ferguson

could do no work at all, and still be paid his Renewal Compensation. Id. ¶ 26.

       As a result of this compensation system, Ferguson was paid in every month from April

2014 through the date his Contracts were terminated over ten times the minimum monthly

requirement ($1,972) under the regulations necessary to qualify for the highly compensated,

administrative, and executive exemptions. As disclosed in his tax returns, Ferguson also used the

payments he received from the Insurance Companies to pay himself a salary from Ferguson Inc.

that exceeded $23,660 per year (the equivalent of $455 per week). 10

                                     LEGAL STANDARD

       Once a party moving for summary judgment satisfies its burden of specifying the basis for

its motion and showing the absence of a genuine issue of material fact, the non-moving party must

set forth specific facts demonstrating a genuine issue of fact for trial to avoid summary judgment.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A material fact is one that “might

affect the outcome of the suit under the governing law.” Thomas v. Empire Indem. Ins. Co.,



       10
          Manz Decl. ¶ 5 (Ferguson Inc. paid Ferguson a salary of $33,575.72 in 2014, $34,685.88
in 2015, and $36,210.74 in 2016). This salary came from the commissions paid by the Insurance
Companies to Ferguson Inc. Deposition of Christopher Ferguson (Jan. 31, 2020) at 53 (“Ferguson
Dep. Vol. 1”), App. Exh. 1.


                                                -6-
     Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 10 of 25




206 F. App’x. 397, 399 (5th Cir. 2006) (citation omitted). The non-moving party must do more

than show some “metaphysical doubt as to the material facts,” and “[t]he mere existence of a

scintilla of evidence in support of the [non-moving party’s] position will be insufficient.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Anderson, 477 U.S.

at 252. To defeat summary judgment “the nonmovant must go beyond the pleadings and designate

specific facts showing that there is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994).

                                          ARGUMENT

I.     THE COURT SHOULD GRANT SUMMARY JUDGMENT IN FAVOR OF THE
       DEFENDANTS ON CHRISTOPHER FERGUSON’S CLAIM FOR OVERTIME
       UNDER THE FLSA

       A.      Ferguson Is Exempt From Overtime Requirements Under The Highly
               Compensated Exemption

               1.      The Requirements for the Highly Compensated Exemption

       The DOL’s implementing regulations for the FLSA provide an exemption from overtime

requirements for “highly compensated employees.” 29 C.F.R. § 541.601. 11 This exemption has

three requirements.    First, the employee must have “total annual compensation of at least

$100,000.” Id. § 541.601(a). Second, the employee must be one who “customarily and regularly

performs any one or more of the exempt duties or responsibilities of an executive, administrative

or professional employee.” Id. And third:

            “Total annual compensation” must include at least $455 per week paid on a
            salary or fee basis. Total annual compensation may also include


       11
           With respect to exemptions, the 2004 version of the DOL regulations apply to the
Plaintiffs in this case and are the version cited in this memorandum. 69 Fed. Reg. 22260 (April
23, 2004). The regulations were revised as of January 1, 2020 to raise the total compensation
required for the highly compensated exemption from $100,000 to $107,432 and the weekly
requirement to $684. 84 Fed. Reg. 51307 (Sept. 27, 2019).


                                                -7-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 11 of 25




           commissions, nondiscretionary bonuses and other nondiscretionary
           compensation earned during a 52-week period.

29 C.F.R. § 541.601(a), (b)(1) (emphasis added). Ferguson satisfies all three requirements.

               2.      Ferguson’s Total Annual Compensation Far Exceeded $100,000

       It is undisputed that Ferguson’s total compensation from the TFB Insurance Companies

and SFB Life was over $400,000 in 2015 and 2016, and over $350,000 in 2014. See supra note 5

and accompanying text. Thus, Ferguson satisfies the $100,000 total compensation requirement.

               3.      Ferguson Customarily and Regularly Performed One Or More Exempt
                       Managerial Duties Or Responsibilities

       The regulations provide that “[a] high level of compensation is a strong indicator of an

employee’s exempt status, thus eliminating the need for a detailed analysis of the employee’s job

duties.” 29 C.F.R. § 541.601(c). Moreover, the employee need only perform one of the exempt

duties. As discussed below, Ferguson fully satisfies the duties test for the “administrative”

exemption, and there is no question that he performs multiple exempt duties. See infra pp.12-16;

see, e.g., 29 C.F.R. § 541.203(b) (employees in the financial services industry satisfy the “duties

requirements for the administrative exemption” if they engage in “determining which financial

products best meet the customer’s needs and financial circumstances”); Brown Decl. ¶ 13.

               4.      Ferguson’s Compensation Satisfied The “Salary Basis” Test

       The highly compensated exemption requires only that “at least $455 per week” of the

employee’s total compensation (a total of $23,660 per year) be paid on a “salary basis.” 29 C.F.R.

§ 541.601(b)(1). For persons, paid on a monthly basis, this translates to $1,972 per month. Id. §

541.600(b). Notably, the “regulations do not require that the wages be called a ‘salary’ to qualify

as being paid on a ‘salary basis.’” Akins v. Worley Catastrophe Response, LLC, 2013 WL 1907486,

at *4 (E.D. La. May 8, 2013). “Salary basis” is a term of art; the regulations state that an employee

“will be considered to be paid on a ‘salary basis’ within the meaning of [these regulations]” if the


                                                -8-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 12 of 25




requirements are met. 29 C.F.R. 541.602(a) (emphasis added). Those requirements are that “the

employee [1] “regularly receives each pay period … a predetermined amount constituting all or

part of the employee’s compensation, [2] which amount is not subject reduction because of

variations in the quality or quantity of the work performed.” Id.

       In the case of Ferguson, 80% of his regular Monthly Compensation consisted of Renewal

Commissions and Renewal Overwrites. Declaration of Chuck Pearl ¶ 7, App. Exh. 6. The amount

of this Renewal Compensation is predetermined by the number of outstanding policies coming up

for renewal during the relevant pay period, the amount of premium due on those policies, the

Compensation Rates applicable to those renewals and overwrites, and premium retention rates.

Brown Decl. ¶ 25; Pearl Decl. ¶ 12. A “retention rate” represents the percentage of policies, or

percentage of premiums, that renew upon policy expiration. Pearl Decl. ¶ 12. While “the renewal

of a single policy is difficult to predict, … as the number of policies grows, the retention or

persistency rate for the group becomes much more predictable and stable. Id.; Brown Decl. ¶ 36.

As a result, “[t]he premium retention rate can be used to predict future renewal commission income

with reasonable certainty.” Pearl Decl. ¶ 12.

       From year-end 2013 through 2016, Matagorda County had a premium retention rate of

92%. Pearl Decl. ¶ 21. Based on this rate, “it [was] effectively guaranteed that Ferguson’s

commission income from renewals alone would not fall below the FLSA minimum of $1,972.”

Id. ¶ 22. And, in fact, from April 1, 2014 to December 31, 2016, Ferguson’s average monthly

compensation from the Insurance Companies was $31,050, and Ferguson’s monthly income was

never less than ten times the “salary basis” minimum of $1,972 per month for exempt employees.

Id. ¶ 16. There is no question that part of Ferguson’s total compensation was predetermined and

guaranteed to exceed $1,972 per month,. In addition, Ferguson received Assigned Accounts in the




                                                -9-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 13 of 25




amount of $45,000, which he described as his “guaranteed base.” Ferguson Dep. Vol. 2 at 77.

These Assigned Accounts alone, which had additional TWIA commissions attached, and certainly

in combination with Ferguson’s Renewal Overwrites, guaranteed that he would receive

significantly more than $45,000, and well over $1,972 per month. Brown Decl. ¶ 43.

       The Renewal Commissions, New Business Overwrites, and Renewal Overwrites were paid

to Ferguson irrespective of and without reduction for any variations in the quantity or quality of

his work, if any. These amounts were paid even if Ferguson did no work whatsoever. Brown

Decl. ¶ 26. In sum, Ferguson regularly received on a monthly basis a predetermined amount based

on Renewal Commissions and Renewal Overwrites, which as a matter of actuarial certainty was

guaranteed to exceed $1,972 per month, and which did in fact exceed $1,972 per month every

month by a factor of ten. Pearl Decl. ¶ ¶ 16, 22. 12 As an agency manager who expected to earn,

and did earn, $350,000 to $400,000 a year, Ferguson was covered by the highly compensated

exemption, and summary judgment should be granted to Defendants on his claims for overtime.

       B.      Ferguson Is Exempt From The FLSA’s Overtime Requirements Pursuant To
               The FLSA’s Administrative Exemption

       Summary judgment should also be granted to the Defendants with respect to the claims of

Ferguson because the undisputed record evidence shows that Ferguson is exempt from the FLSA’s

overtime requirements based on the administrative exemption. 29 C.F.R. § 541.200(a). Courts

and the DOL have both long held that the administrative exemption applies to insurance agents

involved in activities identical to Ferguson’s duties and responsibilities. 13



       12
          In addition, Ferguson used the monies he received from the Insurance Companies to pay
himself a salary which exceeded $455 per week ($23,660 per year). See supra note 10.
       13
           See, e.g., DOL Opinion Letter FLSA 2009-28, dated Jan. 16, 2009 (“DOL Ltr. 2009-
28”), App. Exh. 21; Hogan v. Allstate Ins. Co., 361 F.3d 621 (11th Cir. 2004); Reich v. John Alden
Life Ins. Co., 126 F.3d 1 (1st Cir. 1997); Wilshin v. Allstate Ins. Co., 212 F. Supp. 2d 1360 (M.D.

                                                 -10-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 14 of 25




                1.      The Requirements for the Administrative Exemption

       The FLSA excludes employees working in bona fide administrative capacities from its

overtime requirements. Cheatham v. Allstate Ins. Co., 465 F.3d 578, 584 (5th Cir. 2006) (citing

29 U.S.C. § 213(a)(1)). The exemption was “premised on the belief that the workers exempted

typically earned salaries well above the minimum wage, and they were presumed to enjoy other

compensatory privileges” that “set[ ] them apart from the nonexempt workers entitled to overtime

pay.” Defining and Delimiting the Exemption for Executive, Administrative, Professional, Outside

Sales and Computer Employees, 69 Fed. Reg. 21,122, 22,124, 22,146 (Apr. 23, 2004). “Further,

the type of work they performed was difficult to standardize to any time frame and could not be

easily spread to other workers after 40 hours in a week, making compliance with the overtime

provisions difficult[.]” Id.

       In order to qualify for the administrative exemption, an employee must be paid

compensation that meets the minimum requirements of the “salary basis” test.          29 C.F.R.

§ 541.200(a). Second, the employee’s primary job duties must “involve the performance of office

or non-manual work directly related to the management or general business operations of the

employer or its customers.” Jones v. New Orleans Reg’l Physician Hosp. Org., 2020 WL 7074225,

at *1 (5th Cir. Dec. 3, 2020) (citing 29 C.F.R. § 541.200(a)). And third, “the employee’s primary

job duties must include exercising discretion and independent judgment with respect to matters of

significance.” Id.

       “[M]any financial services employees qualify as exempt administrative employees, even if

they are involved in some selling to consumers.” 14 Indeed, duties common among insurance


Ga. 2002); cf. Coppage v. Bradshaw, 665 F. Supp. 2d 1361 (N.D. Ga. 2009) (state managing
director of an insurance agency, with duties similar to Ferguson’s, was administratively exempt).
       14
            DOL Ltr. 2009-28 at 6 (quoting 69 Fed. Reg. 21,122, 22,146).


                                               -11-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 15 of 25




agents—such as engaging in marketing, promotion, and business development efforts; making

themselves visible to the public; servicing existing customers; promoting the company’s financial

products; advising customers on the appropriate product to fit their needs; and directing the daily

affairs of their offices—fit squarely within the confines of the administrative exemption. See DOL

Ltr. 2009-28 at 4-5; Wilshin, 212 F. Supp. 2d at 1376-79.

               2.     Ferguson’s Primary Duty Was The Performance Of Office Or Non-
                      manual Work Directly Related To The Management Or General
                      Business Operations Of The Defendants Or Their Customers

       The Insurance Companies market, sell, and service property and casualty and life insurance

products through an agency distribution system. Brown Decl. ¶¶ 1-2; Hurt Decl. ¶¶ 3, 5. “An

Agency Manager will typically manage an agency that focuses its sales and marketing activity in

one to three Texas Counties[.]” Hurt Decl. ¶ 8. During the relevant time period, Ferguson was

the only agency manager in Matagorda County. Ferguson’s management and promotion of his

agency was thus essential to the success of Defendants’ business in that county, in terms of sales,

servicing customers, and promoting the Farm Bureau brand. Hurt Decl. ¶ 8; Brown Decl. ¶ 11.

       Ferguson’s own description of his responsibilities and experience as an agency manager

establish that his primary duty15 was the performance of office work “directly related to assisting

with the running” of the Defendants’ business operations and the servicing of their customers.

Jones, 2020 WL 7074225, at *3. Ferguson testified that his duties and responsibilities as agency

manager were “[p]rimarily to manage the agency,” which included “recruiting new candidates for

agents, managing the secretaries, making sure the agency and the agents were meeting their



       15
          “Primary duty” refers to “the principal, main, major or most important duty that the
employee performs.” Jones, 2020 WL 7074225, at *3 (quoting 29 C.F.R. § 541.700(a)). “This
does not mean, however, that exempt employees must spend more than fifty percent of their time
performing exempt work.” Id. (citing 29 C.F.R. § 541.700(b)).


                                               -12-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 16 of 25




[production] numbers that had been set, servicing current accounts, doing [policy] changes and [ ]

so forth.” Ferguson Dep. Vol. 2 at 79-80, 86. Ferguson stated that the “majority” of his day

consisted of “managing, not selling.” Id. at 107. In both a resume and a public LinkedIn profile,

Ferguson described his role further:

            Recruited, trained, and supervised highly-productive sales teams of up to 12
            members; motivated and mentored staff to exceed established sales goals.
            Developed annual organizational budget; designed and implemented
            comprehensive marketing plans. Managed sales contracts. Forged
            effective and service-oriented client relationships to foster understanding of
            insurance needs.

Id. at 125-27 & Dep. Exhs. 40, 41. Ferguson’s description of his duties is consistent with

undisputed facts from the Defendants’ testimony on Ferguson’s role as agency manager. See

Brown Decl. ¶¶ 8-13; Hurt Decl. ¶¶ 8-9.

       Ferguson was also engaged solely in non-manual office work. See Hurt Decl. ¶ 8; Brown

Decl. ¶ 11; Wilshin, 212 F. Supp. 2d at 1376 (no dispute insurance agent’s duties constituted

“office or nonmanual work”). It is likewise not subject to dispute that the primary duties of

Ferguson were directly related, and indeed essential, to the Defendants’ business operations and

the servicing of their customers. 29 C.F.R. § 541.201(b) sets forth several, non-exhaustive

examples of areas of work that are “directly related to management or general business

operations,” including accounting, budgeting, insurance, quality control, advertising, marketing,

and personnel management. 16 Ferguson’s duties fall clearly within section 541.201(b).

       The DOL has confirmed that the work of insurance agents who, like Ferguson, “service the

insurance company’s business,” “advise clients on various insurance and financial products,” and



       16
         Notably, the regulation cites “employees acting as advisors or consultants to their
employer’s clients or customers,” such as financial consultants, as an example of administratively
exempt employees. Id. § 541.201(c).


                                                -13-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 17 of 25




“engag[e] in promotion and business development activities” is “directly related to the

management or general business operations of the” company. DOL Ltr. 2009-28 at 4-6. Courts,

too, have found that the types of duties undertaken by Ferguson satisfy this prong of the

administrative exemption. In Wilshin, for instance, the court determined that the work of an

insurance agent, whose “duties included (1) representing the company and handling PR; (2) selling

[the company’s] products; (3) providing assistance to customers with claims issues; (4) marketing

[the company’s] products; and (5) directing the day-to-day affairs of his office,” was directly

related to the company’s management policies or its general business operations or customers.

212 F. Supp. 2d at 1376-77. 17 There is no question that Ferguson satisfies this prong of the

administrative exemption.

               3.     Ferguson Exercised Discretion And Independent Judgment With
                      Respect To Matters Of Significance

       Ferguson also satisfies the administrative exemption’s requirement that his “primary job

duties included the exercise of discretion and independent judgment with respect to matters of

significance.” Jones, 2020 WL 7074225, at *4 (quoting 29 C.F.R. § 541.202(a); (internal

quotations omitted). “There is no requirement that all or even most of Plaintiff’s work involve

discretion and independent judgment; the employee’s work need only include use of discretion or

independent judgment.” Wilshin, 212 F. Supp. 2d at 1378. Moreover, “employees can exercise

discretion and independent judgment even if their decisions or recommendations are reviewed at

a higher level.” 29 C.F.R. § 541.202(c). “Thus, an employee need not exercise final decision-



       17
          See also Hogan, 361 F.3d at 627-28 (similar); Reich, 126 F.3d at 10 (insurance marketing
representatives who promoted sales and represented the company were primarily engaged in
administrative work); cf. Jones, 2020 WL 7074225, at *3-4 (the work of managed care company
employees, whose duties included advertising, marketing, and maintaining, recruiting, and
enlarging the company’s provider network, was directly related to its general business operations).


                                               -14-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 18 of 25




making authority to fulfill the regulation’s standard.” Jones, 2020 WL 7074225, at *4 (citing Lott

v. Howard Wilson Chrysler-Plymouth, Inc., 203 F.3d 326, 331 (5th Cir. 2000)).

       The record reflects that Ferguson’s primary duties as agency manager required him to

exercise discretion and independent judgment in multiple significant areas:

       •   Managing the office (see Hogan, 361 F.3d at 628): As manager of the Matagorda
           County agency, Ferguson developed “annual organizational budgets” and entered into
           memoranda of understanding with the County Board relating to the sharing and
           reimbursement of office expenses, such as rent and staff salaries. Ferguson Dep. Vol.
           1 at 41-43, 51-52; Ferguson Dep. Vol 2. at 125-27 & Exhs. 40, 41. He researched and
           made recommendations to the County Farm Bureau regarding office maintenance
           projects and telephone service options. Ferguson Dep. Vol. 1 at 182-83 & Exh. 20.
           Ferguson also enforced an “agent of the day” rotation to ensure the office was staffed
           to handle customer needs. Ferguson Dep. Vol. 2 at 21 & Exh. 25.

       •   Building relationships with customers, evaluating needs, and developing
           individualized advice and strategies (see Hogan, 361 F.3d at 627; DOL Ltr. 2009-28;
           Wilshin, 212 F. Supp. 2d at 1379): Ferguson had significant discretion in how he
           approached and built relationships with customers and how he analyzed and advised
           customers on their insurance needs and risks. See Brown Decl. ¶ 13; Ferguson Dep.
           Vol. 2 at 125-27 & Exh. 41 (stating that he “[f]orged effective and service-oriented
           client relationships to foster understanding of insurance needs” in his role as an Agency
           Manager).

       •   Promoting sales (see Hogan, 361 F.3d at 627): Agency managers are responsible for
           the sales production of their agencies and have substantial authority and freedom to
           build and grow their agencies. Brown Decl. ¶ 9, 12. Ferguson decided what to pay for
           advertising and promotion for the agency through Ferguson Inc. See Ferguson Dep.
           Vol. 1 at 33.

       •   Representing the companies in resolving customer grievances (cf. 29 C.F.R.
           § 541.202(b)): Ferguson testified that his duties included “[r]unning the office” and
           “dealing with client complaints.” Ferguson Dep. Vol. 2 at 103 (“[W]e had a lot of
           people that had their auto insurance or homeowner’s insurance rates go up and they
           call up mad about that and you have to research to find why they got a rate increase.”).

       •   Deciding on an advertising budget and techniques (see Hogan, 361 F.3d at 627):
           Ferguson represented that he “designed and implemented comprehensive marketing
           plans” while he was an agency manager, and that he made the decision to pay for
           advertising and promotional activities for his agency. Ferguson Dep. Vol. 1 at 33; id.
           Ferguson Dep. Vol. 2 at 125-27 & Exhs. 40, 41. Brown Decl. ¶ 9 (agency managers
           have substantial authority and freedom to determine the types of promotional and
           marketing activities in which they engage).



                                               -15-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 19 of 25




       •   Hiring, training, and delegating to staff (see Hogan at 627; Wilshin, 212 F. Supp. 2d
           at 1379; Lott, 203 F.3d at 332): Ferguson’s management of his agency included
           “managing the secretaries.” Ferguson Dep. Vol. 2 at 79-80; see also Brown Decl. ¶ 12
           (“The Agency Manager regularly directs the work of any ISRs who work for the
           Agency Manager in whole or in part, and the Agency Manager directs the work of any
           secretaries working in the Agency.”). Ferguson used his discretion and judgment to
           hire ISRs and secretaries, and he paid all or part of their salaries out of his own pocket.
           Ferguson Dep. Vol. 2 at 81, 82, 84; Rivera Decl. ¶ 14. Ferguson directed their work,
           oversaw their hours, and approved their time off. See Ferguson Dep. Vol. 1 at 157 &
           Exhs. 19, 26, 27; Ferguson Dep. Vol. 2 at 22; Rivera Decl. ¶ 3; Bryson Decl. ¶ 3.

       •   Recruiting, interviewing, and recommending agents (cf. Jones, 2020 WL 7074225, at
           *4): Part of an agency manager’s responsibilities is to recruit new agents to the agency.
           Brown Decl. ¶ 9; Hurt Decl. ¶ 8. Ferguson’s testimony confirms that his duties
           included finding and “recruiting new candidates for agents” and that Defendants
           ultimately contracted with agents he recruited and recommended. Ferguson Dep. Vol.
           2 at 79-81, 108:3-5.

       There is no question that, as an agency manager, Ferguson exercised discretion and

independent judgment on multiple matters and in multiple areas of significance within the meaning

of the regulations. See DOL Ltr. 2009-28 at 7; Hogan, 361 F.3d at 627-28; Wilshin, 212 F. Supp.

2d at 1379; Jones, 2020 WL 7074225, at *4; Lott, 203 F.3d at 332. This prong of the administrative

exemption is satisfied.

               4.         Ferguson’s Compensation Satisfied The Minimum Requirements Of
                          The Salary Basis Test

       As demonstrated above, the agency manager compensation system applicable to Ferguson

guaranteed that Ferguson would regularly be paid at levels that far exceeded $1,972 per month,

and in fact it is undisputed that Ferguson’s compensation under his Contracts was in fact over 10

times the amount necessary to satisfy the salary basis test, and moreover, he was paid a

conventional “salary” in excess of $23,660 annually by his own corporation. See supra pp. 8-10.

Consequently, all of the requirements for the administrative exemption are satisfied, and the Court

should grant summary judgment in favor of Defendants on Ferguson’s claims as a matter of law.




                                                -16-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 20 of 25




       C.      Ferguson Is Exempt From Overtime Requirements Under The Executive
               Exemption

       Ferguson’s claims are also subject to summary judgment under the executive exemption.

               1.     The Requirements for the Executive Exemption

       The FLSA exempts from its overtime requirements any person employed in a bona fide

executive capacity. The executive exemption applies to any employee who is: “(1) Compensated

on a salary basis at a rate of not less than $ 455 per week;” “(2) Whose primary duty is management

of the enterprise in which the employee is employed or of a customarily recognized department or

subdivision thereof, (3) Who customarily and regularly directs the work of two or more other

employees; and (4) Who has the authority to hire or fire other employees or whose suggestions

and recommendations as to the hiring, firing, advancement, promotion or any other change of

status of other employees are given particular weight.” 29 C.F.R. § 541.100(a); Chambers v.

Sodexo, Inc., 510 F. App’x 336, 339 (5th Cir. 2013); Carranza v. Red River Oilfield Servs., LLC,

2017 WL 387196, at *2 (S.D. Tex. Jan. 27, 2017). Ferguson meets all of these requirements.

               2.     Christopher Ferguson’s Primary Duty Included Management Of The
                      Farm Bureau Insurance Agency In Matagorda County

       To satisfy the executive exemption, an employee’s primary duty must be management of

the enterprise or a recognized department or subdivision. 18 Examples of management include:

       interviewing, selecting, and training of employees; setting and adjusting their rates
       of pay and hours of work; directing the work of employees; maintaining production
       or sales records for use in supervision or control; appraising employees’
       productivity and efficiency for the purpose of recommending promotions or other

       18
          A “customarily recognized department or subdivision,” is one with a “permanent status
and function,” rather than a “collection of employees assigned from time to time to a specific job
or series of jobs.” 29 C.F.R. § 541.103(a). If an enterprise has more than one office or branch,
“the employee in charge of each establishment may be considered in charge of a recognized
subdivision of the enterprise.” Id. § 541.103(b). There are approximately 142 Farm Bureau
insurance agencies in Texas. Brown Decl. ¶ 2. Ferguson was contracted to manage the Matagorda
County agency and was the only Agency Manager in Matagorda County from 2013 to 2016.


                                               -17-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 21 of 25




       changes in status; handling employee complaints and grievances; disciplining
       employees; planning the work; determining the techniques to be used; apportioning
       the work among the employees; determining the type of materials, supplies,
       machinery, equipment or tools to be used or merchandise to be bought, stocked and
       sold; controlling the flow and distribution of materials or merchandise and supplies;
       providing for the safety and security of the employees or the property; planning and
       controlling the budget; and monitoring or implementing legal compliance
       measures.

29 C.F.R. § 541.102. The uncontroverted evidence shows that Ferguson performed many of these

managerial activities.

       Ferguson’s duties as Matagorda Agency Manager included “to manage the agency.”

Ferguson Dep. Vol. 2 at 79. There were approximately four agents in the agency, not including

Ferguson. Id. at 69. His managerial duties included recruiting new agents, assigning pool accounts

to new agents (id. at 95), and providing training and assistance to the agents in his agency in

understanding and tracking their production numbers. Id. at 69, 71; Brown Decl. ¶ 12. Ferguson

was also responsible for the production of his agency, making sure the agents were meeting their

production goals. Ferguson Dep. Vol. 2 at 108. He held monthly meetings with the agents in

Matagorda County to discuss production numbers and sales goals. Id. at 45.

       Ferguson also hired an ISR for his agency, id. Vol. 1 at 148, managed all the ISRs and

secretaries in the office, id. Vol. 2 at 79, approved their schedules and requests to take time off, id.

Vol. 1 at 156-57; id. Vol. 2 at 22, and approved their overtime requests. Id. at 173-74, 175-76. He

attended monthly Matagorda County Farm Bureau board meetings and participated in preparation

of the annual budget, and entered into memoranda of understanding with the Matagorda County

Farm Bureau relating to the reimbursement of rent and staff salaries. Ferguson Dep. Vol 2 at 99;

id. Vol. 1 at 42:2-43:17. Ferguson also decided what amounts would be spent for advertising and

the promotion of the agency. Id. Vol. 1 at 33.




                                                 -18-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 22 of 25




       Ferguson’s concession that the “majority of [his] day was [spent] managing” the agency,

id. Vol. 2 at 107, leaves no doubt that this prong of the executive exemption is satisfied.

               3.      Ferguson Customarily And Regularly Directed The Work Of Two Or
                       More Employees

       The fact that Ferguson regularly supervised at least two employees (secretaries and ISRs)

within his agency is not subject to dispute. Indeed, Ferguson acknowledged at deposition that his

duties as agency manager included “managing the secretaries.” Ferguson Dep. Vol. 2 at 79; see

also Rivera Decl. ¶ 3 (“As Agency Manager, Ferguson was responsible for managing the office

and directing my work and the work of other ISR[s] and secretarial employees in the office”);

Bryson Decl. ¶ 3 (“I report to the Agency Manager.”); Ferguson Dep. Vol. 1 at 173-74 & Exh. 19

(evidencing Ferguson’s supervision of multiple staff employees). Ferguson delegated tasks to the

secretaries and ISRs and oversaw their work. 19 He also managed their hours and schedules. 20

Ferguson, thus, satisfies the executive exemption’s requirement that he “customarily and regularly

directs the work of two or more other employees.” King v. Stevenson Beer Distrib. Co., 11 F.

Supp. 3d 772, 781 (S.D. Tex. 2014) (citing 29 C.F.R. § 541.100(a)).

               4.      Ferguson’s Recommendations Regarding Recruiting and Hiring Were
                       Given Considerable Weight

       One of Ferguson’s duties as agency manager was to recruit and recommend new agents for

contracting to join the agency. Brown Decl. ¶ 12. Ferguson was in charge of managing the office,


       19
           See Rivera Decl. ¶¶ 4-7 (“I did almost all of Ferguson’s service work. … [W]hen he was
out of the office, he would forward e-mails to me to handle.”); Ferguson Dep. Vol. 1 at Exh. 16,
p.1 (“I’m out today. Make sure you copy Ashley on my emails.”); id. at p.3 (“When anyone calls
for me, please send them to Ashley.”); id. at Exh. 17, p.7. (directing ISR to “look in notes and see
if you can figure out what caused” a policy to non-renew).
       20
         Ferguson Dep. Vol. 1 at 156-57, 159-60, 173-74, & Exh. 19 (“Please remember that you
are responsible for keeping track of your hours. Overtime needs to be okayed by me….”);
Ferguson Dep. Vol. 2 at 22-26 & Exhs. 26 & 27 (reflecting Ferguson’s management of secretaries’
and ISRs’ schedules and consideration of time-off requests).


                                                -19-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 23 of 25




and although he did not have final authority to hire, his recommendations for contracting with an

agent, or hiring an ISR or secretarial employee for the agency, were “given great weight” and

“followed the vast majority of the time.” Id. ¶ 10. This is all that is required to satisfy the executive

exemption.      29 C.F.R. 541.100(a)(4) (exemption requires only that “suggestions and

recommendations as to hiring” be “given particular weight”). “If final decision-making authority

were the test for determining whether a person was an executive or administrative employee, one

would rarely, if ever, qualify as such an employee under the regulations.” Kastor v. Sam’s

Wholesale Club, 131 F. Supp. 2d 862, 867 (N.D. Tex. 2001). Ferguson readily satisfies this prong

of the executive exemption.

                5.      Ferguson’s Compensation Satisfied The Salary Basis Test

        Finally, as already discussed, Ferguson’s compensation satisfies the salary basis test. See

supra pp. 8-10. Thus, all of the requirements of the executive exemption are met, and the Court

should grant summary judgment to the Defendants on Ferguson’s claims as a matter of law.

                                           CONCLUSION

        For the reasons set forth above, Ferguson falls within the highly compensated,

administrative, and executive exemptions established under the FLSA, and summary judgment

should be granted in favor of the Defendants on his claims for overtime in this action.




                                                  -20-
     Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 24 of 25




Dated: December 14, 2020                            Respectfully submitted,

By: /s/ Barry A. Moscowitz                          By: /s/ Markham R. Leventhal

BARRY A. MOSCOWITZ                                  MARKHAM R. LEVENTHAL
Texas State Bar No. 24004830                        mleventhal@carltonfields.com
bmoscowitz@thompsoncoe.com                          SCOTT ABELES
LESLIE W. RICHARDSON                                sabeles@carltonfields.com
Texas State Bar No. 24079830                        CARLTON FIELDS, P.A.
lrichardson@thompsoncoe.com                         Suite 400 West
FARSHEED FOZOUNI                                    1025 Thomas Jefferson Street, NW
Texas State Bar No. 24097705                        Washington, DC 20007
ffozouni@thompsoncoe.com                            Telephone: (202) 965-8189
THOMPSON, COE, COUSINS &                            Facsimile: (202) 965-8104
  IRONS, L.L.P.
700 North Pearl Street, Suite 2500                  CATHLEEN BELL BREMMER
Dallas, Texas 75201-2832                            cbell@carltonfields.com
Telephone: (214) 871-8200                           CARLTON FIELDS, P.A.
Telecopy: (214) 871-8209                            Suite 1000
                                                    4221 West Boy Scout Boulevard
Attorneys for Defendants Texas Farm Bureau          Tampa, Florida 33607-5780
Business Corporation, Texas Farm Bureau             Telephone: (813) 223-7000
Casualty Insurance Company, Texas Farm              Facsimile: (813) 229-4133
Bureau Mutual Insurance Company, Texas
Farm Bureau Underwriters, Farm Bureau               IRMA REBOSO SOLARES
County Mutual Insurance Company and                 isolares@carltonfields.com
Texas Farm Bureau                                   STEPHANIE A. FICHERA
                                                    sfichera@carltonfields.com
                                                    CARLTON FIELDS, P.A.
                                                    2 MiamiCentral, Suite 1200
                                                    700 NW 1st Avenue
                                                    Miami, Florida 33136-4118
                                                    Telephone: (305) 530-0050
                                                    Facsimile: (305) 530-0055

                                                    Attorneys for Southern Farm Bureau
                                                    Life Insurance Company




                                             -21-
    Case 6:17-cv-00111-ADA-JCM Document 308 Filed 12/14/20 Page 25 of 25




                                CERTIFICATE OF SERVICE
       I hereby certify that on this 14th day of December, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which will provide service on
all counsel of record identified below via transmission of Notices of Electronic Filing generated
by CM/ECF:

   John Eddie Williams, Jr.                         Barry Moscowitz
   jwilliams@williamskherkher.com                   bmoscowitz@thompsoncoe.com
   Brian A. Abramson                                Leslie W. Richardson
   babramson@williamskherkher.com                   lrichardson@thompsoncoe.com
   Sean M. McCarthy                                 Farsheed Fozouni
   smccarthy@williamskherkher.com                   ffozouni@thompsoncoe.com
   Williams Kherkher Hart Boundas, LLP              Thompson Coe Cousins & Irons, L.L.P.
   8441 Gulf Freeway, Suite 600                     700 North Pearl Street, Suite 2500
   Houston, Texas 77017                             Dallas, Texas 75201
   Telephone: (713) 230-2200                        Telephone: (214) 871-8200
   Facsimile: (713) 643-6226                        Facsimile: (214) 871-8209

   Kelly E. Cook                                    Attorneys for Defendants Texas Farm
   kcook@wylycooklaw.com                            Bureau Business Corporation, Texas
   Warren A. Berlanga                               Farm Bureau Casualty Insurance
   wberlanga@wylycooklaw.com                        Company, Texas Farm Bureau Mutual
   Wyly & Cook, PLLC                                Insurance Company, Texas Farm Bureau
   4101 Washington Ave., 2nd Floor                  Underwriters, Farm Bureau County
   Houston, Texas 77007                             Mutual Insurance Company of Texas,
   Telephone: (713) 236-8330                        and Texas Farm Bureau
   Facsimile: (713) 863-8502

   Avi Moshenberg
   avi.moshenberg@mhllp.com
   Nick Lawson
   nick.lawson@mhllp.com
   William B. Thomas
   william.thomas@mhllp.com
   McDowell Hetherington, LLP
   1001 Fannin, Suite 2700
   Houston, Texas 77002
   Telephone: (713) 337-5580
   Facsimile: (713) 337-8850

   Attorneys for Plaintiffs

                                                             /s/ Markham R. Leventhal
124145498




                                               -22-
